Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 26, 1998, convicting him of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree, and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to object to the Supreme Court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) and, therefore, his present contention is not preserved for appellate review (see, People v Penafiel, 247 AD2d 411). In any event, the defendant’s claim is without merit.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Altman, Friedmann and Krausman, JJ., concur.